               Case 19-11292-JTD              Doc 1112-1          Filed 01/16/20         Page 1 of 1




                                                    EXHIBIT E

                                          List of Non-Released Parties1

Non-Released Parties:

    1.       Paul Burnett

    2.       James Doroz

    3.       Elizabeth Gorski

    4.       Joseph Hennessy

    5.       Yoshiko Jamison

    6.       Andrew Long2

    7.       Vikram Malhotra

    8.       Angela Matt

    9.       Lisa McBride

    10.      Andrea Miele

    11.      Neha Parikh

    12.      Alexandra (Gandara) Peterson

    13.      Priscilla Sandoval

    14.      Thomas Udicious

    15.      Caitlin Whitaker




1
  The inclusion of any party on this list of Non-Released Parties is not an indication that any such party has been, or
will be, accused of, or has committed any, wrongful conduct. If no action has been instituted against a party on this
list within one (1) year of the Effective Date of the Plan, then such party shall be released in accordance with the Plan
and shall be deemed to be a Released Party under the Plan in all respects, including with respect to section 8.5 of the
Plan.
2
  Notwithstanding footnote 1 hereof, if no action has been instituted against Mr. Long within six (6) months of the
Effective Date of the Plan, then he shall be a Released Party in accordance with the Plan in all respects, including with
respect to section 8.5 of the Plan.


RLF1 22744803v.1
